Order of the County Court of Rockland county denying the motion of the petitioner for an order vacating and setting aside a previous order made by that court amending and modifying a judgment of condemnation theretofore entered by including in said judgment the property of the respondent reversed on the law and the facts, without costs, and the matter remitted to the County Court to take such proof as to the alleged taking as the parties may offer; the determination of the appellant’s application to be relieved of its stipulation and to set aside the order and amendment of judgment based thereon to be predicated upon the decision of the basic question as to whether or not there has been such a taking of respondent’s property as is described in the stipulation. Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.